Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Brian G, Panka, Reg. No. 53,430,  on 07/19 /2022.

A.	Amend the claims as the following:
  1.	(Currently Amended) A computer-implemented method comprising:
storing, in digital memory of a computer system, a digital model for one or more properties of one or more fields over a period of time;
receiving one or more digital measurement values specifying measurement of one or more properties at a particular field of the one or more fields at a particular time within the period of time;
identifying, using the digital model and the one or more digital measurement values, a modeled property value representing a first estimate of the one or more properties of the particular field at the particular time;
identifying one or more input uncertainties associated with the one or more digital measurement values; 
producing one or more perturbed modeling results by perturbing the one or more digital measurement values; 
identifying, based at least in part on the one or more input uncertainties and the one or more perturbed modeling results, an uncertainty value for the modeled property value, wherein the uncertainty value represents a magnitude of error in the digital model; and
generating, based at least in part on the uncertainty value, an assimilated property value representing a second estimate of the one or more properties of the particular field at the particular time.

2.	(Original) The computer-implemented method of claim 1, further comprising displaying the assimilated property value. 

3.	(Cancelled). 

4.	(Cancelled). 

5.	(Currently Amended) The computer-implemented method of claim 1, further comprising:
identifying one or more parameter uncertainties in one or more parameters of the digital model; and 
wherein identifying the uncertainty value includes identifying the uncertainty value for the modeled property value further[[,]] based at least in part on the one or more parameter uncertainties.

6.	(Currently Amended) The computer-implemented method of claim 5, further comprising: 
producing the one or more perturbed modeling results by further perturbing the one or more parameters of the digital model based on the one or more parameter uncertainties.

7.	(Currently Amended) The computer-implemented method of claim 1, further comprising:
identifying one or more structural uncertainties associated with physical interactions between one or more field properties and the modeled property value; and
wherein identifying the uncertainty value includes identifying the uncertainty value for the modeled property value further[[,]] based at least in part on the one or more structural uncertainties.
8.	(Original) The computer-implemented method of claim 1, further comprising calibrating, using the assimilated property value, the digital model to create a calibrated model of the one or more properties of one or more fields.

9.	(Original) The computer-implemented method of claim 8, further comprising identifying a set of perturbations of one or more of parameters or inputs to the digital model, the set of perturbations associated with a modeled property value that is closest to the assimilated property value. 

10.	(Original) The computer-implemented method of claim 9, further comprising calibrating the digital model to the identified set of perturbations. 

11.	(Currently Amended) A data processing system comprising:
one or more processors;
a memory storing instructions which, when executed by the or more processors, cause:
storing a digital model for one or more properties of one or more fields over a period of time;
receiving one or mor digital measurement values specifying measurement of one or more properties at a particular field of the one or more fields at a particular time within the period of time;
identifying, using the digital model and the one or more digital measure values, a modeled property value representing a first estimate of the one or more properties of the particular field at the particular time;
identifying one or more input uncertainties associated with the one or more digital measurement values; 
producing one or more perturbed modeling results by perturbing the one or more digital measurement values; 
identifying, based at least in part on the one or more input uncertainties and the one or more perturbed modeling results, an uncertainty value for the modeled property value, wherein the uncertainty value represents a magnitude of error in the digital model; and
generating, based at least in part on the uncertainty value, an assimilated property value representing a second estimate of the one or more properties of the particular field at the particular time.

12.	(Original) The data processing system of claim 11, wherein the instructions, when executed by the one or more processors, further cause displaying the assimilated property value. 

13.	(Cancelled). 

14.	(Cancelled). 

15.	(Currently Amended) The data processing system of claim 11, wherein the instructions, when executed by the one or more processors, further cause:
identifying one or more parameter uncertainties in one or more parameters of the digital model; and 
identifying the uncertainty value for the modeled property value further based  on the one or more parameter uncertainties.

16.	(Currently Amended) The data processing system of claim 15, wherein the instructions, when executed by the one or more processors, further cause:
producing the one or more perturbed modeling results by further perturbing the one or more parameters of the digital model based on the one or more parameter uncertainties.

17.	(Currently Amended) The data processing system of claim 11, wherein the instructions, when executed by the one or more processors, further cause:
identifying one or more structural uncertainties associated with physical interactions between one or more field properties and the modeled property value; and
identifying the uncertainty value for the modeled property value further based  on the one or more structural uncertainties.

18.	(Original) The data processing system of claim 11, wherein the instructions, when executed by the one or more processors, further cause calibrating, using the assimilated property value, the digital model to create a calibrated model of the one or more properties of one or more fields.

19.	(Original) The data processing system of claim 18, wherein the instructions, when executed by the one or more processors, further cause identifying a set of perturbations of one or more of parameters or inputs to the digital model, the set of perturbations associated with a modeled property value that is closest to the assimilated property value. 

20.	(Original) The data processing system of claim 19, wherein the instructions, when executed by the one or more processors, further cause calibrating the digital model to the identified set of perturbations. 




B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 11,  the prior art taught by Stetson(US 20030006921 A1), Collins(US 20160170090 A1) do not teach on render obvious the limitations recited in claims 1, 11, when taken in the context of the claims as a whole  identifying, using the digital model and the one or more digital measurement values, a modeled property value representing a first estimate of the one or more properties of the particular field at the particular time; identifying one or more input uncertainties associated with the one or more digital measurement values; producing one or more perturbed modeling results by perturbing the one or more digital measurement values; identifying, based at least in part on the one or more input uncertainties and the one or more perturbed modeling results, an uncertainty value for the modeled property value, wherein the uncertainty value represents a magnitude of error in the digital model; and generating, based at least in part on the uncertainty value, an assimilated property value representing a second estimate of the one or more properties of the particular field at the particular time as recited in the independent claims 1, 11. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 11 . 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
                                                         
                                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
  /LECHI TRUONG/  Primary Examiner, Art Unit 2194